Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2021.
Applicant's election with traverse of Group 7, Figures 15-18 which are drawn to claims 1-3 in the reply filed on 12/22/2021 is acknowledged. The traversal is on the ground(s) that on page 1 of the "remarks", the Examiner fails to establish serious bu This is not found persuasive because as expressly recited in MPEP 808.02 (C) For example, if applicant elected Group 5: Figure 13, that is drawn to a chain tool with a rod-like body, the examiner would be required to search terms such as “plurality of concave portions” and “tapered portions” that indicate features of that group. For the elected Group 7: Figures 15-18, that is drawn to a . 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
The action is in reply to the Application filed on 4/30/2021. Claims 1-7 are currently pending. Claims 4-7 are withdrawn. Claims 1-3 are being examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 have been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“at least one slit” in claim 2, line 6 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 37 in figure 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 2-3 are objected to because of the following informalities:
In claim 2, lines 3-4 and 9 “the member” should be “ the plate member”
In claim 2, line 2 “two body” should be “two bodies”
In claim 3, line 1 “the member” should be “ the plate member”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "two body are formed on two engaged plate members" in line 2. It is unclear if applicant is referring back to the body as introduced in claim 1, line 2 or if the applicant is referring to two additional new bodies or if the body as recited in claim 1 is formed on each of the two engaged plate members, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation to require at least one body to be formed on any engaged plate members.
Claim 2 recites the limitation "the contact portions" in line 7. There is insufficient antecedent basis for this limitation in the claim since claim 1, line 2 only recites “a contact portion” and not portions.
Claim 2 recites the limitation "two grooves" in line 7. There is insufficient antecedent basis for this limitation in the claim since claim 1, line 8 only recites “a groove” and not two grooves.
Any claim not specifically rejected above is rejected due to its dependency on claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seals (US Patent No. 5,251,341).
Regarding claim 1, Seals discloses: a chain tool (Figure element 10), comprising: 
a body (element 12) having a contact portion (element 34) and an impact portion (the bottom portion of element 12) opposite to the contact portion, wherein the contact portion is in a curve-shape curved inwardly along a linear direction (see figure 3 element 34 has a u-shaped curved shaped that curves inwardly along a linear direction towards element 12), and a distance from a bottom of the curve-shape of the contact portion to a top surface of the impact portion (see annotated figure below showing a distance); and 
two blocking portion (see Detail A in the annotated figure below) are formed on two opposite sides of the body relevant to the contact portion (see annotated figure below), each blocking portion and the contact portion extend in parallel to each other (see annotated figure below Detail A and element 34 are parallel to each other), and a groove (element 36) is formed between the contact portion and each blocking portion (see annotated figure 2 below).

    PNG
    media_image1.png
    433
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    719
    media_image2.png
    Greyscale

However, Seals appears to be silent wherein the distance from a bottom of the curve-shape of the contact portion to a top surface of the impact portion is at least 2.0 mm and wherein the two blocking portions are formed on two opposite sides of the body relevant to the contact portion in equal distance.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Seals chain tool by modifying the size of the distance from a bottom of the curve-shape of the contact portion to a top surface of the impact portion is at least 2.0 mm and wherein the two blocking portions are formed on two opposite sides of the body relevant to the contact portion in equal distance, since a change in size of a component has generally been held to be within 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (US Pub. No. 2016/0184980).
Regarding claim 1, Takasaki discloses: a chain tool (Figures 1-8F), comprising: 
a body (element 4) having a contact portion (element 20) and an impact portion (Detail A) opposite to the contact portion (see annotated figure below), wherein the contact portion is in a curve-shape curved inwardly along a linear direction (see annotated figure showing element 20 having a curve-shape curved inwardly along a linear direction), and a distance from a bottom of the curve-shape of the contact portion to a top surface of the impact portion (see annotated figure below showing a distance); and 
two blocking portion (Detail B) are formed on two opposite sides of the body relevant to the contact portion (see annotated figure below), each blocking portion and the contact portion extend in parallel to each other (see annotated figure below showing portions of the contact and blocking portions extending parallel to each other), and a groove (element 16) is formed between the contact portion and each blocking portion (see annotated figure below showing a plurality of grooves (element 16) and formed between both portions).

    PNG
    media_image3.png
    394
    539
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    489
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    639
    795
    media_image5.png
    Greyscale

However, Takasaki appears to be silent wherein the distance from a bottom of the curve-shape of the contact portion to a top surface of the impact portion is at least 2.0 mm and wherein the two blocking portions are formed on two opposite sides of the body relevant to the contact portion in equal distance.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Seals chain tool by modifying the size of the distance from a bottom of the curve-shape of the contact portion to a top surface of the impact portion is at least 2.0 mm and wherein the two blocking portions are formed on two opposite sides of the body relevant to the contact portion in equal distance, since a change in size of a component has generally been held to be within the level of ordinary skilled in the art. The motivation for doing so would be to have a chain tool to be equally be sized to the chain buckle in order to ensure a tight and secure fit between the tool and the work piece during removal operations. (MPEP 2144.04 (IV))
Regarding claim 2, Takasaki modified discloses: the chain tool as claimed in claim 1, wherein: 
two body (element 4) are formed on two engaged plate members (elements 1-2) that pivotally moved with each other (elements 1-2 and 4 are pivotally movable from each other via element 3); 
each of the plate member comprises a hooked portion (Detail A) at an upper portion of the member which the hooked portion comprises at least two operating parts (see annotated figure below) with at least one slit (element 14) spaced between two operating parts (see annotated figure below showing element 14 spacing the two operating parts); 
the contact portions, the two blocking portions, and the two grooves are formed at a lower portion of the plate member facing inwardly (see annotate figure above); and 
an opening (Detail B) is formed at a middle portion of an edge of the member (see annotated figure below showing the opening fromed at a middle portion of an edge of the member (elements 1-2 and 4)) with a protrusion (element 13) extending from the opening.

    PNG
    media_image6.png
    1026
    862
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    661
    932
    media_image7.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (US Pub. No. 2016/0184980) in view of Gross (US Pub. No. 2009/0194439).
Regarding claim 3, Takasaki modified discloses all of the limitations as stated in the rejections of claims 1-2 above, but appears to be silent wherein he chain tool as claimed in claim 2, wherein each member further includes a dent with at least one inserting hole.
Gross teaches it was known in the art to have a chain tool member (element 20) further includes a dent (see annotated figure below) with at least one inserting hole (elements 40’/42 and see also paragraph 0036).

    PNG
    media_image8.png
    422
    660
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Takasaki with the teaching of Gross to provide a member further includes a dent with at least one inserting hole. The resultant combination have the dent with at least one inserting hole as taught by Gross know located on each member as taught by Takasaki. Doing so provides the chain tool’s member a storage area for receiving a work piece chain repair link in order to easily store and access a chain link during operations, thus enhancing the tool. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/22/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723